Citation Nr: 1115121	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for a claimed left ankle condition.

2.  Entitlement to service connection for a claimed bipolar disorder.

3.  Entitlement to service connection for a claimed sinus condition.

4.  Entitlement to service connection for a claimed respiratory disorder (to include pneumonia and bronchitis).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to February 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the RO.  

That decision denied claims of service connection for sleep apnea and diabetes mellitus.  These matters, along with the other issues on appeal were previously before the Board in February 2009.  The claims were denied by the Board.  They are no longer in appellate status.  The remaining issues were remanded for further development and adjudication.

In May 2008, the Veteran presented testimony before a Veterans Law Judge who is retired.  (Note: the transcript is of record.)  The Veteran was afforded an opportunity for a new hearing, which he accepted.  

In March 2010, the Board remanded the Veteran's claims for the requested hearing.  The Veteran subsequently withdrew his request in August 2010.  As such, there are no outstanding hearing requests of record.  

The claims have been recharacterized as they appear on the cover page of the instant decision.  

The claims of service connection for respiratory and sinus conditions were not readjudicated as directed.  They are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran currently is not shown to have a diagnosed left ankle condition that can be causally linked to an event or incident of the his service or to have presented credible lay assertions for the purpose of establishing a continuity of ankle symptomatology since service.  

3.  The currently demonstrated bipolar disorder is shown as likely as not to be due his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left ankle disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by a bipolar disorder is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The evidence as presently constituted is sufficient to establish service connection for bipolar disorder, which is a full grant of the benefits sought on appeal by the Veteran as to this issue.  

Therefore, any outstanding notice or development not already conducted by VA as to this issue is without prejudice; hence, any deficiencies in the duties to notify and to assist constitute harmless error.  Id; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


VA complied with notification responsibilities in regards to the Veteran's claim for a left ankle condition in correspondence sent to the Veteran in January 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Notice pursuant to the Dingess decision was sent in March 2006.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's DD-214, post-service private and VA treatment records, reports of VA examination, and the transcript from the May 2008 Board hearing.  The Veteran has not identified any other evidence which has not been obtained.

The Board notes that most of the Veteran's service treatment records are not on file and were apparently destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  

The Veteran was notified of the unavailability of his service treatment records in January 2006.  He was asked to provide any copies in his possession.  He was informed of the alternative sources of evidence and was given NA Form 13075.  

The Veteran did not provide any additional service treatment records nor did he complete NA Form 13075.  The United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist is by no means a one-way street, and a Veteran's obligation to provide certain facts, in this case by submission of a completed NA Form 13075 or alternative sources of information, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The RO made a formal finding on the unavailability of the service treatment records in August 2007.  Any further attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1).

The Board has considered a June 2008 letter from Dr. WDF, a June 2009 report of VA examination, and VA outpatient treatment records dated between 2003 and 2010 in connection with the claim for bipolar disorder despite the Veteran not having waived initial RO consideration of the evidence.  38 C.F.R. § 20.1304(c).   There is no prejudice to the Veteran as the claim is being granted in full.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board notes a supplemental statement of the case (SSOC) was issued with respect to the left ankle in November 2009, which has addressed all recent evidence associated with the claims folder.

For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

At the outset, the Veteran's service treatment records are not on file and were apparently destroyed in a fire at the NPRC in St. Louis, Missouri, in 1973.  

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 



Left Ankle

The Veteran asserts that he is entitled to service connection for a left ankle condition.  He maintains that he twisted his ankle when stepping off a truck while serving in Germany.  He further asserts that, since service, he often twisted his ankle, but simply wrapped it without seeking treatment.      

After careful consideration of all procurable and assembled data, the Board finds that service connection for  a left ankle condition is not warranted.  

The Board finds it pertinent that a left ankle condition has not been currently diagnosed.  While there was an isolated incident of foot pain in March 2003, there was no diagnosis rendered.  The examiner simply noted that the Veteran reported a history of a recent sprain.  There were no other reports of sprain in any post-service VA or private medical record.

After the VA examination in March 2009, the Veteran's left ankle was found to be normal.  The examiner found insufficient data to connect any disability to service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter with regard to the claim for a left ankle condition.  38 C.F.R. § 3.303.

As there is no currently diagnosed left ankle condition, service connection is clearly not warranted.  Id.  

The Board is cognizant that the Veteran maintains that he suffers from a left ankle condition and that the Veteran is competent to report his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board cannot give great weight and credibility to the Veteran's account that he has a chronic left ankle condition, which is presumably related to service, as there is only one complaint of foot pain due to sprain in 2003 in the 54 years since the Veteran was discharged from service.  Moreover, a current left ankle disability has not been diagnosed.    

Although the Veteran reports having  a left ankle condition related to his military service, there is simply no medical evidence on file supporting his lay assertions.  

Moreover, his statements alone are not sufficient to constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   


Bipolar Disorder

The Veteran also contends he is entitled to service connection for bipolar disorder.  Specifically, the Veteran maintains this condition was first manifested in service and has continues to the present day.  He further reports being treated for episodes of depression with alcohol while stationed in Germany, which led to hospitalization after his discharge from service and diagnosis of the claimed disorder. 

Having considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is at least in approximate balance, and the Board therefore will grant service connection for bipolar disorder.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

A review of the record shows the Veteran was hospitalized in June 1975 for depressive reaction.   The treatment notes show that the Veteran had a progressive increase in his drinking.  

These records also indicate the Veteran had previously seen a private provider for depression symptoms and had been hospitalized at a private mental health facility.

A June 2008 letter from Dr. WDF reports that the Veteran had long standing bipolar disorder.  The letter noted the 1975 hospitalization.   Dr. WDF opined that, although the Veteran's diagnosis occurred twenty years after his period of active duty, it was very likely the condition developed during that time as the average age of onset was 20 years old according to national epidemiological studies.

The VA outpatient treatment records dated in 2008 show the Veteran was currently diagnosed with bipolar disorder.  An entry dated in December 2008 notes that the Veteran's manic episodes were short and thus, his condition was considered in remission.  However, the Veteran was still experiencing significant depressive episodes, which were stable on medication.  

The June 2009 VA examiner opined that it was not possible to opine as to the likelihood of the relationship of the Veteran's bipolar disorder to active service without resorting to mere speculation, since it was currently in remission.

Based on the evidence of record, there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, ordering an examination during  a period of flare-up, i.e. during a manic period; however, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Hence, in resolving all reasonable doubt in the Veteran's favor, service connection for a bipolar disorder is warranted.


ORDER

Service connection for a claimed left ankle condition is denied.

Service connection for bipolar disorder is granted. 


REMAND

As noted, the claims of service connection for respiratory and sinus conditions were previously before the Board in February 2009.  

At that time, the Board determined that additional notice and evidentiary development was necessary.  As the remand orders of the Board were not complied with, further remand is mandated due to the RO's failure to follow the directives in the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

Specifically, the Board found that the Veteran had submitted medical statements from Drs. SAH and WDF.  

The Veteran did not include a waiver of initial RO adjudication of the newly submitted evidence.  As such, the appeal was remanded for the evidence to be reviewed by the RO and for the issuance of an SSOC.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003)  

This was not accomplished.  Moreover, the RO afforded the Veteran VA examinations in July 2009 and September 2009 and obtained additional VA outpatient treatment records dated from 2003 to 2010.  

An SSOC was not issued addressing these pertinent records, to include the statements from Drs. SAH and WDF previously remanded to the RO for consideration, as well as the reports of VA examination dated in July 2009 and September 2009, and VA outpatient treatment records dated between 2003 and 2010.

Accordingly, this case must again be remanded to effectuate the evidentiary development necessary to fully and fairly adjudicate the Veteran's claims.  The RO is directed to the specific development instructions delineated in the numbered paragraphs hereinbelow.  

Accordingly, these remaining matters must be REMANDED for the following action:

1.  The RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

2.  Following completion of any indicated development, the RO MUST readjudicate the claims on appeal in light of all the evidence of record added to the claims folder after the March 2007 Statement of the Case (SOC) was issued.  This includes statements from Drs. SAH and WDF, reports of VA examination dated in July 2009 and September 2009, and VA outpatient treatment records dated between 2003 and 2010.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals  

Department of Veterans Affairs


